DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date of (01/21/2021) in which a (3) month Shortened Statutory Period for Response has been set.  

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Acknowledgements

3.	The Examiner undersigned would like to thank Atty. J. Schnayer (Reg. No. 63, 842) for the new list of amendments provided, clearly stated remarks and observations. 

3.1.	Upon entry, Claims (1 -20) remain pending on this application, of which claims (1, 11, and 16) are the three (3) parallel running independent claims on record, being amended.

3.2.	The previous applied double patent rejection is withdrawn in view of substantially amendments provided.

3.3.	The newly received Information Disclosure Statement (IDS) submitted on (01/19/2021) is fully in compliance with the provisions of 37 CFR 1.97, being considered. 

 					Response to arguments

4.	Applicant's arguments have been fully considered but they’re not persuasive, in view of the new amendments provided, new ground of rejection, and for the following reasons:

4.1.	Examiner considers that the new combined PA on record, in details teaches the prev. and the newly amended set of features as claimed, that for the most part were very well-known and used in the art way before the invention was made/filed. 

4.2.	As a matter of claim interpretation, the Patent Office gives the claims their broadest reasonable interpretation consistent with the specs. See “In re Morris,” 127 F.3d 1048, 1054
(Fed. Cir. 1997); see "In re Am. Acad. Of Sci. Tech Ctr”, 367 F.3d 1359, 1369; Fed. Cir.2004.

5.	Regarding Applicant’s arguments/remarks the Examiner considers;

5.1.	Applicant argues a failure to disclose the newly filed list of amendments provided, as recites in [page 10]; the examiner undersigned respectfully disagrees because under the broadest reasonable interpretation (BRI) doctrine, consistent with the instant specs and the common knowledge of one of one skilled in the art, the new combination on record in details disclose all the previous and newly added features as claimed.

5.2.	With respect to the newly added amended features in the claims, please refer to the Rejection section (6) for rationale/motivation, and other details.	

5.3.	Finally the Office considers Applicant's arguments not persuasive, as applied rejection on record still read on the current claims, establishing the "Prima Facie" case of equivalent disclosure, on the basis of a one person of ordinary skills in the art would have recognized the similar elements shown, or the same structural similarities shown, wherein such . 
_ See also [MPEP - 2183, “Making a Prima Facie Case of Equivalence”]. 
_ See also [In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990)]; …similar structure disclosure. See also [Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000)] … identical function specified in the claim in substantially the same way.

Claim Rejections 

35 USC § 103 rejection

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6.2.	Claims (1 -8) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kacmarcik et al; (US 10,404,769 hereafter “Kacmarcik”, in view of Pothana; et al. (US 8,633,940; hereafter “Pothana”)

Claim 1. (Currently Amended) Kacmarcik discloses the invention substantially as claimed - A method comprising: (server-client eco-system for remote desktop applications, comprising a system (Fig. 1), a method (Fig. 4), able to transcoding plurality of appls/windows (301-303) in a cloud hosted video stream package (310) computed and transmitted via service (166), as shown in at least Fig. 3; [6: 35]. The system further employs coded/compress techniques (125, 175) audio-visual image-data at different resolution/rate levels [5: 43].)
	Kacmarcik teaches - determining and allocate application visuals to include in a video stream of a video; (e.g. see video representation of the visual in Figs. 2-3; [6: 01])
It is note however that Kacmarcik fails to disclose the newly incorporated features - splitting the application visuals into the pages that capture respective regions of the virtual frame. 
For the purpose of further clarification and in a similar embodiment Pothana; et al. teaches a cloud computing service of the same, where an array of application visuals is/are mapped, stored and split into page/model representations (Figs. 4-5), that capture respective regions information of the application visuals (i.e. mipmaps table) and  texture data (including  
Pothana further teaches - wherein the virtual frame represents an output video frame of the video; (e.g. see video frame (MPEG frame) represented by the texture mapped data, Fig. 2; [Pothana; 6: 05], that represents an output video frame of the sequence, as shown in Figs. 4 -5; [Pothana; 7: 30])
storing at least one page of the pages in image data representative of one or more encoded video frames of the vide, (e.g. see memory storage and control (130) in both encoder and/or decoder for individual page/map parameters; [Pothana; 7: 35])
wherein an encoded frame of the one or more encoded video frames includes at least some different visual content than the output video frame represented by the virtual frame; and (e.g. different LODs bipmaps (404) encoded; Figs. 4-5; [Pothana; 7: 35])
generating at least a portion of the video stream, (e.g. see Figs 4 -5; [7: 30; 7: 50]) the video stream comprising the image data (e.g. see texture data (402); [Pothana]) and a page table defining mappings (e.g. see mipmap data (404) of the same; [Pothana]) between the at least one page and a respective position of the at least one page in the virtual frame; (e.g. similarly representing size, location; Figs 4 -5; [Pothana 7: 30; 7: 50].)
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Kacmarcik with the system of Pothana in order to provide (e.g. improving system efficiency by simultaneously transcoding the mipmap table and the texture data into a AVC video-frame stream; [Pothana; 2: 05].)

Claim 2. (Currently Amended) Kacmarcik/Pothana discloses - The method of claim 1, wherein the virtual frame has greater resolution than each of the one or more encoded video frames; (e.g. different resolutions/data-rate may be used; [Kacmarcik; 5: 40]).  
 
Claim 3. (Currently Amended) Kacmarcik/Pothana discloses - The method of claim 1, wherein at least some pages of the pages are arranged in a grid of cells in the one or more encoded video frames, each page corresponding to a particular cell of the grid of cells; (e.g. plurality of different mipmaps (pages) arranged in a similar configuration; Figs. 4 -5) disclosed; [Pothana; 7: 30; 7: 50]; the same motivation applies as given to Claim1 above.)

Claim 4. (Currently Amended) Kacmarcik/Pothana discloses - The method of claim 1, wherein each of the pages is a fixed- size fraction of the one or more encoded video frames; (e.g. see plurality of different mipmaps (pages) defined by parameter N and size, as shown in Figs. 4 -5); [Pothana; 7: 30]; same motivation applies as given to Claim1 above.)  

Claim 5. (Currently Amended) Kacmarcik/Pothana discloses - The method of claim 1, wherein at least one of the regions of the virtual frame is rendered for display at one or more different pixel locations in the encoded frame than in the virtual frame; (e.g. see display rendering in both Fig. 1; [Kacmarcik] and Fig. 3 (320); [Pothana] respectively.) 
 
Claim 6. (Currently Amended) Kacmarcik/Pothana discloses - method of claim 1, wherein the storing comprises storing at least a first page of the pages in a first portion of the image data representative of a first video frame of the one or more encoded video frames and storing at least a second page of the pages in a second portion of the image data representative of a second video frame of the one or more encoded video frames; (e.g. see windows (201), Fig. 2 allocated in memory (154, 164) for later processing; [Kacmarcik; 4:55]). See also (e.g. storing and processing plurality of image representations, Figs 4 -5; [Pothana 7: 30; 7: 50]; the same motivation applies as given to Claim1 above.)

Claim 7. (Currently Amended) Kacmarcik/Pothana discloses - The method of claim 1, wherein the storing comprises storing at least a first page of the pages in the image data representative of the one or more encoded video frames of the video stream, (e.g. see windows (201), Fig. 2 allocated in memory (154, 164) for later processing; [Kacmarcik; 4:55]). See also analogous in Figs 4 -5; [Pothana 7: 30; 7: 50])
and the method further includes: storing at least a second page of the pages in second image data representative of one or more second encoded video frames of a second video stream; and (e.g. see analogous in Figs 4 -5; [Pothana 7: 30; 7: 50];)
generating at least a portion of the second video stream comprising the second image data; (e.g. see analogous in Figs 4 -5; [Pothana 7: 30; 7: 50]; the same motivation applies as given to Claim1 above.)

Claim 8. (Original) Kacmarcik/Pothana discloses - The method of claim 1, wherein the page table includes a visual element identifier that maps the at least one page to a visual element of the application visuals; (e.g. see similar elements described, Fig. 2; [Kacmarcik; 4:55] and similar mipmaps information [Pothana]; the same motivation applies as given to Claim1 above.)

6.3.	Claims (9 -20) are rejected under 35 U.S.C. 103 as being unpatentable over the combined Kacmarcik/Pothana, and further in view of Yao; et al US 8571311; hereafter “Yao”)

Claim 9. (Original) Kacmarcik/Pothana discloses - The method of claim 1, wherein the at least one page includes alpha samples of the application visuals stored in a color space of the video stream. (Kacmarcik teaches processing RGB and ARGB data, including alpha channel (201d) and color channel (201a-c). Pothana also teaches alpha information stored in the alpha channel (506), and color stored in the RGB channel (504), Fig. 5).
	It is note however that the combination of Kacmarcik/Pothana does not specifically teaches the process of - integrate alpha samples into the color-space of the video stream.
For the purpose of further clarification and in the same field of endeavor Yao; et al teaches (a system for efficient graphic image transcoding using data resizing techniques, as illustrated in at least Figs. (1 and 4); [Yao; Cols (2, 5)].)
Yao further teaches - inclusion of the alpha samples in the one or more color channels - (e.g. see table 3; Fig. 3; wherein alpha samples segmentation is generated using pixel color components [Yao; 3: 45])
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention, to modify the teachings of Schmieder with the transcoding system of Yao; et al in order to provide (e.g. substantial bandwidth reduction, with significant improvements of the codec process and perceived image quality [Yao; Summary].

Claim 10. (Currently Amended) Kacmarcik/Pothana/Yao discloses - The method of claim 1, wherein the at least one page includes a plurality of the pages distributed across a plurality of the one or more encoded video frames; (e.g. see analogous in Figs 4 -5; [Pothana 7: 30; 7: 50]; the same motivation applies herein.)  

Claim 11. (Currently Amended) Kacmarcik/Pothana/Yao discloses - A method comprising: 
receiving, in a video stream, image data representative of one or more encoded video frames of a video encoded in the video stream, the one or more encoded video frames comprising application visuals stored at least partially as one or more pages of a virtual frame, 
wherein the virtual frame comprises the application visuals split into the pages that capture respective regions of the application visuals, 
the virtual frame represents an output video frame of the video, and an encoded frame of the one or more encoded video frames includes at least some different visual content than the output video frame represented by the virtual frame; 
reconstructing the virtual frame from the one or more pages based at least in part on a page table comprising mappings between the one or more pages and respective one or more positions of the one or more pages in the virtual frame; and
rendering the application visuals of the virtual frame using the one or more pages and the mappings. (Current lists all the same elements as recite in Claim 1 above, but in “method form” form rather than “system form” and are therefore on the same premise.)

Claim 12. (Currently Amended) Kacmarcik/Pothana/Yao discloses - The method of claim 11, wherein the one or more pages are arranged in a grid of cells of the virtual frame in the one or more encoded video frames. (The same rationale and motivation applies as given to claims (1 and 3).) 

Claim 13. (Currently Amended) Kacmarcik/Pothana/Yao discloses - The method of claim 11, wherein each page of the virtual frame is a fixed-size fraction of the one or more encoded video frames. (Same rationale and motivation applies as given to claims (1, 4).)   

Claim 14. (Original) Kacmarcik/Pothana/Yao discloses - The method of claim 11, wherein the rendering of the application visuals includes rendering at least a portion of a visual element of the application visuals based at least in part on a visual element identifier extracted from metadata of the video stream that maps the one or more pages to the visual element. (Same rationale/motivation applies as given to claims (1, 6).)   

Claim 15. (Currently Amended) Kacmarcik/Pothana/Yao discloses - The method of claim 11, wherein the reconstructing uses a first page of the virtual frame extracted from the image data and a second page of the virtual frame extracted from second image data representative of second one or more encoded video frames of a second video stream. (The same rationale and motivation applies as given for the claims (1 and 6).)      

Claim 16. (Currently Amended) Kacmarcik/Pothana/Yao discloses - A system comprising: 
a computing device including one or more processing devices and one or more memory devices communicatively coupled to the one or more processing devices storing programmed instructions thereon, which when executed by the one or more processing devices causes the instantiation of: 
a communications manager to receive, in a video stream, image data representative of one or more encoded video frames of a video encoded in the video stream, 
the one or more encoded video frames comprising one or more pages of a virtual frame that are representative of at least a portion of a visual element, 
wherein the virtual frame comprises the at least a portion of a visual element split into the pages that capture respective regions of the visual element, 
the virtual frame represents an output video frame of the video, and an encoded frame of the one or more encoded video frames includes at least some different visual content than the output video frame represented by the virtual frame; Page 5 of 12Application No. 16/698,462Attorney Docket No. 18-RE-0130US04/333111 Response Filed: 01/21/2021 Reply to Office Action of: 10/21/2020 
a renderer to: reconstruct the visual element from the one or more pages based at least in part on mappings between the one or more pages and respective one or more positions of the one or more pages in the virtual frame; and 
render the visual element in the virtual frame at the given time in the video using the one or more pages and the mappings. (Current lists all the same elements as recite in claims 1 and 11) above, but in “system form” rather than “method form”, and is/are therefore on the same premise.)  

Claim 17. (Currently Amended) Kacmarcik/Pothana/Yao discloses - The system of claim 16, wherein the one or more pages are arranged in a grid in the one or more encoded video frames. (The same rationale/motivation applies as given for the claims (1 and 3).)     

Claim 18. (Original) Kacmarcik/Pothana/Yao discloses - The system of claim 16, wherein the renderer renders the visual element based at least in part on a visual element identifier extracted from metadata of the video stream that maps the one or more pages to the visual element. (Same rationale/motivation applies as given to claims (1, 8).)   

Claim 19. (Currently Amended) Kacmarcik/Pothana/Yao discloses - The system of claim 16, wherein the renderer renders the virtual frame over at least one image generated by the computing device. (The same rationale/motivation applies as given for claim (1).)    
 
Claim 20. (Currently Amended) Kacmarcik/Pothana/Yao discloses - The system of claim 16, wherein the reconstructing uses a first page extracted from the image data and a second page extracted from second image data representative of second one or more encoded video frames of a second video stream. (The same rationale/motivation applies as given for the claims (1, 6 and 15).)   

Examiner’s notes

7.     The referenced citations made in the rejection(s) above and PA citation sections below, are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Prior Art Citations

8.     The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1.	Patent documentation:

US 8633940 B2		Pothana; et al.		H04N19/40; G06T9/00; G06T15/04; 
US 8571311 B2		Yao; et al.		H04N19/40; H04N19/96; G06T9/00
US 10630992 B2		Seo; et al.		H04N19/105; H04N19/176; H04N19/17; 

US 20150121243 A1		Schmieder; et al.	G06F9/452; G06T1/20; G06F3/0481; 

8.2.	Non-Patent Literature:

_ Hierarchical Approach for Texture Compression; Pereberin - 1999
_ A workload prediction model for decoding MPEG videos; Huang - 2007

      				                   CONCLUSIONS

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a), A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose telephone number is (571) 270 -1168. The examiner can be normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -3922. Information regarding the status of an application may be obtained from Patent Application Information Retrieval (PAIR) system. Status information for published Applic. may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 -9199 (USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.